This is the second appeal in this case. See Bibb Lassiter v. State, 28 Ala. App. 540, 189 So. 781.
The record discloses, that the grand jury of said county returned the indictment in this case at the August Term, 1938, of the *Page 564 
Circuit Court of Covington County wherein the defendant was charged with the offense of murder in the first degree; and upon the first trial, he was convicted for the offense of murder in the second degree, and his punishment was fixed by the jury at twenty years' imprisonment in the penitentiary. From the judgment of conviction, duly pronounced and entered, upon the first trial, as aforesaid, an appeal was taken to this court. The said judgment of conviction for and on account of certain erroneous rulings of the trial court was reversed and the cause remanded. The State's application for rehearing, in this court, was stricken upon motion of appellant. Lassiter v. State, supra.
The record before us discloses that the defendant was again put to trial in this case in the Circuit Court of Covington County on April 18, 1940, and that upon this second trial, he was convicted of the offense of manslaughter in the first degree and the jury fixed his punishment at imprisonment for four years; whereupon, the court duly and legally pronounced and entered a judgment of conviction and sentenced the prisoner for a term of four years in the penitentiary, in accordance with the verdict of the jury. From said judgment of conviction this appeal was taken.
The appeal here is rested upon the record proper, there being no bill of exceptions. The only question, therefore, before this court on this appeal, is the regularity of the proceedings of the lower court upon the second trial, as disclosed by the record. Upon careful examination we find the record regular in every respect. No error being apparent thereon, it is the order of this court that the judgment of conviction, appealed from, shall stand affirmed.
Affirmed.